Appeal from a judgment of conviction finding appellant (a deaf-mute) guHty of robbery in the third degree. The proof sustains the finding that he placed his hand in the pocket of one Giovannone and extracted $52. The latter and a companion had taken refreshment at a restaurant in Amsterdam. Appellant was present and saw money displayed which was indicated by his conduct in nudging and making motions to a friend. There were minor legal errors in the reception of proof as to conversations between Giovannone, his friend and a policeman, not in the presence of the appellant; also an unwarranted statement by the District Attorney in his summation. These were rather trivial and do not require a reversal in view of the undisputed and competent testimony of the People’s witnesses. The judgment should be affirmed. Judgment of conviction affirmed. All concur. '